EXHIBIT 10.8

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (“Agreement”) is made as of the 8th day
of May, 2014, by IREIT LITTLE ROCK PARK AVENUE, L.L.C., a Delaware limited
liability company (“Borrower”) and INLAND REAL ESTATE INCOME TRUST, INC., a
Maryland corporation (“Guarantor”) (the Borrower and the Guarantor each being
referred to herein as, an “Indemnitor” and collectively, on a joint and several
basis, referred to as, the “Indemnitors”) to and for the benefit of PNC BANK,
National Association, a national banking association (“Lender”).

RECITALS:

WHEREAS, pursuant to the Loan Agreement of an even date herewith executed by and
between Borrower and Lender (“Loan Agreement”), Lender has agreed to make a loan
to the Borrower in the maximum principal amount of FOURTEEN MILLION SIXTY-ONE
THOUSAND SIX HUNDRED FIFTY-EIGHT AND NO/100 DOLLARS ($14,061,658.00) (“Loan”);
and

WHEREAS, Borrower has executed and delivered to Lender a Promissory Note of an
even date herewith in the maximum principal amount of FOURTEEN MILLION SIXTY-ONE
THOUSAND SIX HUNDRED FIFTY-EIGHT AND NO/100 DOLLARS ($14,061,658.00) (“Note”),
which Note is secured, inter alia, by a Mortgage, Security Agreement, Assignment
of Rents and Leases and Fixture Filing (the “Mortgage”) on the property legally
described in Exhibit “A” attached hereto and made a part hereof (“Premises”);
and

WHEREAS, Indemnitors each have a financial interest in the Premises and the Loan
and have agreed to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the Premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Indemnitors hereby agree as follows:

AGREEMENTS:

1.               CAPITALIZED TERMS. Except as specifically defined herein,
capitalized terms used herein shall have the definitions ascribed therefor in
the Loan Agreement.

1

 

 

2.               REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING HAZARDOUS
SUBSTANCES. Indemnitors represent, warrant and covenant to Lender that:

3.The Premises is not subject to any liens, actions or proceedings relating to
Hazardous Substances (as hereinafter defined) or Environmental Laws (as
hereinafter defined), none of the Indemnitors is a party to any such action or
proceeding relating to the Premises, and Indemnitors have not received notice of
any such lien, action or proceeding pending or threatened.

 

(a)To Indemnitors’ knowledge which is based solely upon review of the Phase I
Environmental Site Assessment Report dated December 12, 2013 covering the
Premises prepared by CBRE, Inc. for the Indemnitors in connection with
Borrower’s purchase of the Premises (the “Indemnitors’ Existing Phase I
Report”), no Hazardous Substances are presently located on the surface or in the
subsurface of the Premises, or in any surface waters or ground waters on or
under the Premises in violation of Environmental Laws.

 

(b)To Indemnitors’ knowledge which is based solely on the Indemnitors’ Existing
Phase I Report, the Premises and its use and operation are currently in
compliance with all Environmental Laws.

 

(c)To Indemnitors’ knowledge which is based solely on the Indemnitors’ Existing
Phase I Report, there are no storage tanks, polychlorinated biphenyls, asbestos
or Hazardous Substances present on the Premises in violation of Environmental
Laws.

 

(d)To Indemnitors’ knowledge, Indemnitors have obtained all permits and licenses
required by all environmental agencies having jurisdiction over Indemnitors and
the Premises and under all Environmental Laws.

 

(e)Indemnitors’ representations and warranties set forth in subparagraphs (a)
through (e) above shall be continuing and shall remain true and correct in all
material aspects until the Loan has been paid in full and all applicable
statutes of limitation shall have expired, and shall not be affected by any
investigation by or on behalf of the Lender or by any information Lender may
have or obtain with respect thereto.

2

 

 

(f)Indemnitors shall immediately notify Lender in writing of any circumstances
or occurrences that would make any representation or warranty in subparagraphs
(a) through (e) false, or that would subject Indemnitors, Lender or any previous
owner of the Premises to liability under any Environmental Laws. In addition,
Indemnitors shall give Lender written notice of (i) any proceeding or inquiry by
any governmental authority whether Federal, state or local with respect to a
violation of any Environmental Laws; and (ii) all claims made by any third party
against Indemnitors or the Premises relating to any loss or injury resulting
from violation of any Environmental Laws or the presence of any Hazardous
Substances, upon receipt thereof by Indemnitors.

 

(g)Indemnitors shall comply with all Environmental Laws affecting the Premises
and the business and operations conducted thereon and shall, at no cost or
expense to Lender, take all actions necessary in connection herewith, including,
without limitation, remediation, removal, containment, correction and disposal
required by any Environmental Laws or any governmental agencies in the
enforcement of Environmental Laws affecting the Premises.

 

(h)In the event that any of the Indemnitors receive any information, notice or
advice from any source that an environmental impact or threatened or actual
release affecting the environmental condition of the Premises is alleged,
suspected or observed, Indemnitors shall immediately notify Lender no later than
three (3) Business Days after such receipt. The phrase “environmental condition”
includes, without limitation, any adverse affect on the surface or ground water,
drinking water supply, land surface or subsurface strata and the ambient air.

 

(i)Subject to the tenants’ rights under applicable leases, Indemnitors shall
provide Lender with reasonable access to the Premises, Indemnitors’ business
records and agents and employees for the purpose of confirming compliance with
the provisions of this Agreement upon not less than three (3) days prior written
notice except in the event of an emergency. Lender shall be under no duty to
exercise such access, the nonexistence of which shall in no way prejudice the
rights of Lender under this Agreement, the Note, the Mortgage or otherwise.
Further, Indemnitors shall provide Lender with such information, certifications
and any other documentation which Lender may reasonably request from time to
time to insure Indemnitors’ compliance with this Agreement and all Environmental
Laws.

 

(j)Indemnitors have a continuing duty to notify Lender of any change of
conditions affecting the continuing accuracy and truthfulness of any covenant,
representation or warranty of Indemnitors contained in this Agreement, the
Mortgage or any other certificate delivered to Lender in connection with the
Loan.

3

 

 

 

(k)To Indemnitors’ knowledge, Indemnitors have completed and delivered to Lender
all environmental disclosure documents in their possession and otherwise
complied with all necessary reporting requirements under the Environmental Laws
in order for Lender to make the Loan and the information provided to Lender,
pursuant to the Environmental Laws, is true, correct and complete.

 

(l)Lender is entitled to rely upon Indemnitors’ representations, warranties and
covenants contained in this Agreement notwithstanding any independent
investigations by Lender or its agents or consultants.

 

4.               DEFINITIONS.

 

(a)For purposes of this Agreement, the term “Environmental Laws” shall mean and
include all Federal, state and local statutes, ordinances, regulations and rules
relating to environmental quality, health, safety, contamination and clean-up,
and the use, storage, treatment or disposal of Hazardous Substances, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”) as amended, 42 U.S.C. ‘9601 et seq., the
Resource Conservation and Recovery Act of 1976 (“RCRA”) as amended, 42 U.S.C.
‘6901 et seq., state superlien and environmental clean-up statutes, and any and
all amendments thereto or replacements thereof.

 

(b)For purposes of this Agreement, the term “Hazardous Substances” shall
include, without limitation, (i) all substances included within the definitions
of any one or more of the terms “hazardous substances”, “toxic substances”, and
“solid waste” in CERCLA, RCRA and the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. ‘1801 et seq, and in the regulations promulgated pursuant to
said laws or under applicable law; (ii) those substances listed in the United
States Department of Transportation Table (49 CFR 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) as
Hazardous Substances (40 CFR, Part 302 and amendments thereto); (iii) such other
substances, materials and wastes which are or become regulated under applicable
local, state or Federal laws, or which are classified as hazardous or toxic
under Federal, state or local laws or regulations; and (iv) any material, waste
or substance which is (a) petroleum; (b) asbestos; (c) polychlorinated
biphenyls; (d) designated as a “Hazardous Substance pursuant to Section 311 of
the Clean Water Act, 33 U.S.C. ‘1251 et seq, or listed pursuant to 307 of the
Clean Water Act (33 U.S.C. ‘1317); (e) flammable explosives; or (f) radioactive
materials.

4

 

 

 

5.               REMEDIAL WORK. In the event that any investigation, site
monitoring, containment, cleanup, removal, restoration or other remedial work of
any kind or nature (collectively the “Remedial Work”) is necessary under any
applicable local, state or Federal law or regulation, any judicial order, or by
any governmental or quasi-governmental entity or person because of, or in
connection with the violation of any Environmental Laws or the current or future
presence, or suspected presence, release or suspected release of a Hazardous
Substance in or into the air, soil, ground, water, surface water, or soil vapor
at, on, about, under or within the Premises, or any portion thereof, Indemnitors
shall have thirty (30) days after written demand for performance thereof by
Lender or other party or governmental entity or agency (or such shorter period
of time as may be required under any applicable law, regulation, order or
agreement) but subject to force majeure, to commence to perform, or cause to be
commenced, and thereafter diligently prosecute to completion, all such Remedial
Work. All Remedial Work shall be performed by one or more contractors, approved
in advance in writing by Lender, and under the supervision of a consulting
engineer, approved in advance in writing by Lender. All costs and expenses of
such Remedial Work shall be paid by Indemnitors, including, without limitation,
the charges of such contractor and the consulting engineer, and Lender’s
reasonable attorneys’ fees and third party out-of-pocket costs incurred in
connection with the monitoring or review of such Remedial Work. In the event
Indemnitors shall fail to timely commence, or cause to be commenced, or fail to
diligently prosecute to completion the Remedial Work, Lender may, but shall not
be required to, cause such Remedial Work to be performed and all costs and
expenses thereof incurred in connection therewith shall become immediately due
and payable with interest thereon at the Default Rate set forth in the Loan
Agreement until paid, and such amount shall be secured by the Mortgage. Without
Lender’s prior written consent, Indemnitors shall not take any remedial action
in response to any violation of any Environmental Laws or the presence of any
Hazardous Substances on, under, or about the Premises, nor enter into any
settlement agreement, consent decree or other compromise in respect to a
violation of any Environmental Laws or any Hazardous Substances claim unless
Indemnitors are so ordered by a court of competent jurisdiction or governmental
agency, order, decree or judgment. Said consent may be withheld, without
limitation, if Lender, in its reasonable judgment, determines that said remedial
action, settlement, consent or compromise might impair the value of Lender’s
security under the Mortgage; provided, however, that Lender’s prior consent
shall not be necessary in the event that the violation of any Environmental Laws
or the presence of any Hazardous Substances in, on, under or about the Premises
either poses an immediate threat to the health, safety or welfare of any
individual or is of such nature that an immediate remedial response is
necessary, and it is not possible to obtain Lender’s consent before taking such
action, provided that in such event Indemnitors shall notify Lender as soon as
practicable of any action so taken. Lender agrees not to withhold its consent,
when such consent is required hereunder, if either (i) a particular remedial
action is ordered by a court of competent jurisdiction or any governmental
agency having jurisdiction over the Premises; or (ii) Indemnitors establish to
the reasonable satisfaction of Lender that there is no reasonable alternative to
such remedial action that would result in materially less impairment of Lender’s
security under the Mortgage. If Lender intends to

5

 

 

exercise any of its remedies hereunder or under the Mortgage or any other
documents guaranteeing or securing repayment of the Note, or if Lender receives
notice of, or has a reasonable factual basis to believe that there is a release
of any Hazardous Substances in or into the air, soil, ground, water, surface
water or soil vapor at, on, about, under or within the Premises, or any portion
thereof, or violation of any Environmental Laws, then Lender may obtain, at the
cost and expense of Indemnitors, an environmental audit(s) of the Premises
performed by an environmental firm or firms selected by Lender.

6.               INDEMNIFICATION. Indemnitors shall, jointly and severally,
indemnify, defend and hold harmless Lender, its officers, directors, employees
and agents from and against any liability, loss, claim, damage or expense
(including reasonable attorneys’ fees and disbursements, consultant fees,
investigation fees, and laboratory fees) to which any of them may become subject
insofar as they may arise or are based upon:

 

(a)Any violation or claim of violation of the Environmental Laws with respect to
the Premises, injury to any person or property as a result of the violation or
claim of violation of Environmental Laws, or any governmental or judicial claim,
or ordinance or judgment with respect to the clean-up of Hazardous Substances at
or with respect to the Premises;

 

(b)The presence of hazardous or toxic substances, wastes or materials in or on
the Premises (including any improvements) or the subsurface thereof;

 

(c)Any cost, claim, liability or damage incurred or expended in remediation of
any conditions of the Premises required by any governmental authority, regarding
the presence of Hazardous Substances on the Premises (including the
improvements) or the subsurface thereof, or the release, escape, seepage,
leakage, discharge or migration of any such toxic or Hazardous Substance, waste
or material;

 

(d)Any error, misstatement or omission by Indemnitors in or with respect to this
Agreement; and

 

(e)Any breach of any of the warranties, representations and covenants contained
in Paragraph 2 hereof.

6

 

 

The foregoing indemnification shall survive repayment of the Note, cancellation
of the Note, the releases of the liens of the Mortgage, any sale or transfer of
title or any interest in the Premises or any transfer of the Premises by
foreclosure or by a deed in lieu of foreclosure, and such indemnification shall
not be limited to the amount of the deficiency in any foreclosure sale of the
Premises or any interest therein, nor be limited or otherwise affected or
negated by any exculpatory clause or provision which may be contained in the
Note, the Mortgage or any of the other Loan Documents evidencing or securing the
Note. The foregoing notwithstanding, Indemnitors’ obligations under this
Paragraph 5 with regard to any Post Transfer Indemnification Responsibilities
(as hereinafter defined) shall be limited to such obligations directly or
indirectly arising out of or resulting from any Hazardous Substances that were
present or released in, on or around any part of the Premises, or in the soil,
ground water or soil vapor on or under the Premises at any time before or while
the Borrower held title to or was in possession or control of the subject
Premises (“Indemnitors’ Continuing Responsibility”); provided, however, that any
Post Transfer Indemnification Responsibilities (as hereinafter defined) incurred
or suffered by Lender shall be presumed, unless shown by a preponderance of the
evidence to the contrary, to be Indemnitors’ Continuing Responsibility. “Post
Transfer Indemnification Responsibilities” shall mean any obligations hereunder
to indemnify, defend and hold Lender and its officers, directors, employees and
agents harmless arising after Lender ceases to hold a security interest in the
Premises or acquires title to the Premises as a result of foreclosure, deed in
lieu of foreclosure or other transfer of the Premises. Indemnitors, for
themselves and for their respective successors and assigns, hereby waive,
release and agree not to make any claim or bring any cost recovery action
against Lender under CERCLA (as previously defined in Paragraph 3(a) herein) or
any state equivalent, or any similar law now existing or hereafter enacted. It
is expressly understood and agreed that the obligation of Indemnitors to Lender
under this indemnity shall be without regard to default on the part of
Indemnitors with respect to the violation or condition which results in
liability to Indemnitors hereunder. The obligations and liabilities of
Indemnitors under this Agreement shall terminate and be of no further force and
effect with respect to any unasserted claim when all of the following conditions
are satisfied in full: (i) the Loan shall have been paid in full on or prior to
the Maturity Date and Lender has not foreclosed or otherwise taken possession of
any portion of the Premises, (ii) there has been no material change, between the
date hereof and the date the Loan is paid in full, in any Environmental Law, the
effect of which change would make a lender or mortgagee liable in respect to any
matter for which the Indemnified Parties are entitled to indemnification
pursuant to this Agreement, notwithstanding the fact that the Loan is paid in
full, (iii) Lender shall have received, at Indemnitors’ expense, an updated
environmental report from an engineer acceptable to Lender dated within sixty
(60) days of the requested release showing, to the satisfaction of Lender, that
there exists no matter for which the Indemnified Parties are entitled to
indemnification pursuant to this Agreement, (iv) two (2) years has passed since
the date that the Loan has been paid in full, and (v) no claim alleging a
violation of Environmental Laws has been asserted against Indemnitors or Lender
during the two (2) year period since the date that the Loan has been pain in
full.

7

 

 

 

7.               MISCELLANEOUS.

 

(a)Interest. Any amount due and owing by Indemnitors to Lender under this
Agreement which is not paid by Indemnitors within five (5) days after written
demand from Lender shall bear interest at the Default Rate.

 

(b)Governing Law. This Agreement shall be governed by and construed under the
laws of the State where the subject Premises is located without regard to its
conflict of laws principles, and under any applicable laws of the United States
of America.

 

(c)Binding Nature. This Agreement shall be binding upon Indemnitors and their
respective successors and assigns, and shall be for the benefit of Lender and
its successors and assigns.

 

(d)Modification. This Agreement may not be altered, modified or amended except
by written instrument signed by all the parties hereto.

 

(e)Invalidation. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, such provision shall be
deemed severed from this Agreement to the extent that if such invalidity or
unenforceability, and the remainder hereof will not be affected thereby, each of
the provisions hereof being severable in any such instance.

 

(f)Counterparts. This Agreement may be executed in one or more counterparts,
each of which counterparts shall be deemed an original instrument and all of
which when taken together, shall constitute one and the same document.

 

(SIGNATURE PAGE IMMEDIATELY FOLLOWS)

8

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

 

    BORROWER      

IREIT LITTLE ROCK PARK AVENUE, L.L.C., a

Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc., a

Maryland corporation

  Its: Sole Member               By: /s/ David Z. Lichterman    

Printed Name:

David Z. Lichterman     Title:

Vice President, Treasurer & CAO

                      GUARANTOR            

INLAND REAL ESTATE INCOME TRUST,

INC., a Maryland corporation

        By:

/s/ David Z. Lichterman

  Name:

David Z. Lichterman

  Title: Vice President, Treasurer & CAO            

 

9

 

 

EXHIBIT “A”
LEGAL DESCRIPTION

The following land located in the County of Pulaski, State of Arkansas and
described as follows:

 

Tract 1: (ATT TRACT)

 

Part of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas,
recorded as Document No. 2011004648, records of Pulaski County, Arkansas, being
more particularly described as follows:

 

Beginning at a found cotton picker spindle known as the northeast corner of Lot
1, Park Avenue Addition, City of Little Rock, Pulaski County, Arkansas; thence S
01° 24' 16" W along the west right-of-way line of University Avenue for a
distance of 126.67 feet to a found cotton picker spindle; thence departing said
west right-of-way line N 87° 09' 12" W for a distance of 162.45 feet to a found
cotton picker spindle;

thence N 02° 51' 53" E for a distance of 139.45 feet to a set point; thence S
86° 56' 56" E a distance of 53.93 feet to a set point; thence S 01° 29' 24" W a
distance of 12.40 feet to a set point; thence S 87° 01' 44" E a distance of
104.99 feet to the point of beginning.

 

Now platted as Lot 1, Strode Addition, an Addition to the City of Little Rock,
Pulaski County, Arkansas, as shown on plat of record as Instrument Number
2013051704, records of Pulaski County, Arkansas.

 

Tract 2: (OWNERS TRACT)

 

Part of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas,
recorded as Document No. 2011004648, records of Pulaski County, Arkansas, being
more particularly described as follows:

 

Commencing at a found cotton picker spindle on the west right-of-way line of
University Avenue known as the NE corner of Lot 1, Park Avenue Addition, Little
Rock, Pulaski County, Arkansas; thence along said west right-of-way line the
following courses: thence South 01° 24' 16" West for a distance of 126.67 feet;
thence South 01° 30' 36" West for a distance of 22.98 feet; thence South 01° 25'
14" West 38.04 feet; thence South 01° 22' 14" West for a distance of 234.30 feet
to the Point of Beginning; thence continue along said right-of-way South 01° 22'
14" West for a distance of 15.29 feet to a found nail; thence departing said
west right-of-way line North 87° 97' 44" West for a distance of 223.17 feet to a
set point; thence South 02° 50' 18" West a distance of 337.42 feet to a set
point on the north right-of-way of Saint Vincent Circle; thence along said north
right-of-way line North 87° 09' 38" West for a distance of 393.22 feet to a
found cotton picker spindle; thence departing said north right-of-way line North
02° 51' 26" East for a distance of 121.82 feet to a found chiseled "X"; thence
North 87° 06' 10" West for a distance of 71.43 feet to a found chiseled "X";
thence North 02° 48' 00" East for a distance of 86.68 feet to a

 

A-1

 

 

 

found chiseled "X"; thence North 86° 58' 45" West for a distance of 30.00 feet
to a set point; thence North 02° 52' 55" East for a distance of 131.44 feet to a
found chiseled "X"; thence North 77° 59' 05" West for a distance of 50.58 feet
to a found chiseled "X"; thence North 02° 50' 57" East for a distance of 142.81
feet to a found chiseled "X"; thence South 87° 08' 56" East for a distance of
581.33 feet to a found chiseled "X"; thence South 02° 51' 00" West for a
distance of 138.38 feet to a set point; thence South 87° 11' 23" East for a
distance of 185.95 feet to the Point of Beginning.

 

Now platted as Lot 2, Strode Addition, an Addition to the City of Little Rock,
Pulaski County, Arkansas, as shown on plat of record as Instrument Number
2013051704, records of Pulaski County, Arkansas.

 

 

Tract 3: (CHEDDARS TRACT)

 

Part of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas,
recorded as Document No. 2011004648, records of Pulaski County, Arkansas, being
more particularly described as follows:

 

Commencing at a found cotton picker spindle on the west right-of-way line of
University Avenue known as the northeast corner of Lot 1, Park Avenue Addition,
City of Little Rock, Pulaski County, Arkansas; thence along said right-of-way
line the following courses: South 01° 24' 16" West for a distance of 126.67
feet; thence South 01° 30' 36" West for a distance of 22.98 feet; thence South
01° 25' 14" West for a distance of 38.04 feet; thence South 01° 22' 14" West for
a distance of 249.59 feet, to a found mag nail and the Point of Beginning;
thence continue along said west right-of-way South 01° 22' 56" West for a
distance of 316.91 feet to a found chiseled "X"; thence with a curve turning to
the right with an arc length of 31.89 feet, a radius of 20.00 feet, a chord
bearing of South 47° 07' 40" West and a chord length of 28.62 feet to a found
chiseled X" on the north right-of-way line of Saint Vincent Circle; thence along
said north right-of way line North 87° 09' 38" West for a distance of 211.24
feet to a set point; thence departing said north right-of-way line North 02° 50'
18" East for a distance of 337.42 feet to a set point; thence South 87° 07' 44"
East for a distance of 223.17 feet returning to the Point of Beginning.

 

Now platted as Lot 3, Strode Addition, an Addition to the City of Little Rock,
Pulaski County, Arkansas, as shown on plat of record as Instrument Number
2013051704, records of Pulaski County, Arkansas.

 

Tract 4: (PARKING DECK TRACT)

 

Part of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas,
recorded as Document No. 2011004648, records of Pulaski County, Arkansas, being
more particularly described as follows:

 

 

A-2

 

 

 

Commencing at a found cotton picker spindle on the west right-of-way line of
University Avenue known as the NE corner of Lot 1, Park Avenue Addition, Little
Rock, Pulaski County, Arkansas; thence North 87° 01' 44" West for a distance of
104.99 feet; thence North 01° 29' 24" East for a distance of 100.13 feet; thence
North 87° 01' 59" West for a distance of 204.60 feet to a found rebar and the
Point of Beginning; thence North 87° 09' 38" West for a distance of 15.81 feet
to a set point; thence South 02° 50' 22" West for a distance of 122.60 feet to a
set point; thence North 87° 09' 38" West for a distance of 706.36 feet; thence
North 02° 50' 22" East for a distance of 223.43 feet; thence South 86° 59' 32"
East for a distance of 412.27 feet; thence South 87° 12' 31" East for a distance
of 307.61 feet; thence South 01° 31' 28" West for a distance of 99.90 feet to
the Point of Beginning.

 

Now platted as Lot 4, Strode Addition, an Addition to the City of Little Rock,
Pulaski County, Arkansas, as shown on plat of record as Instrument Number
2013051704, records of Pulaski County, Arkansas.

 

Tract 5: (JAREDS TRACT)

 

Part of Lot 1, Park Avenue Addition, Little Rock, Pulaski County, Arkansas,
recorded as Document No. 2011004648, records of Pulaski County, Arkansas, being
more particularly described as follows:

 

Commencing at a found cotton picker spindle on the west right-of-way line of
University Avenue known as the northeast corner of Lot 1, Park Avenue Addition,
City of Little Rock, Pulaski County, Arkansas; thence along said west
right-of-way line the following courses: South 01° 24' 16" West for a distance
of 126.67 feet; thence South 01° 30' 36" West for a distance of 22.98 feet;
thence South 01° 25' 14" West for a distance of 38.04 feet, to the Point of
Beginning at a found chiseled "X" on the west right-of-way of University Avenue;
thence along said right-of-way South 01° 22' 14" West 234.30 feet to a set
point; thence departing said west line North 87° 11' 23" West for a distance of
185.95 feet to a set point; thence North 02° 51' 00" East for a distance of
138.38 feet to found chiseled "X"; thence North 02° 51' 00" East for a distance
of 95.85 feet to a found chiseled "X"; thence South 87° 11' 20" East for a
distance of 179.90 feet to the Point of Beginning.

 

Now platted as Lot 5, Strode Addition, an Addition to the City of Little Rock,
Pulaski County, Arkansas, as shown on plat of record as Instrument Number
2013051704, records of Pulaski County, Arkansas.

 

Tract 6: (CONDO TRACT)

 

Retail Unit (First Floor) of SPC Park Avenue Horizontal Property Regime in the
City of Little Rock, Pulaski County, Arkansas, and any and all rights entitled
thereto into the common elements of said Horizontal Property Regime, as
established by Master Deed recorded as Instrument Number 2012084362, records of
Pulaski County, Arkansas.

 

A-3

 

 

 

Together with the rights of easements granted for the benefit of the insured
property (As to Tracts 1, 2, 3, 4, 5 and 6) as set forth in the following
instruments:

 

i.Access Easement as set out in a Release of Easement Deed and Access Agreement
dated July 27, 1990 by and between William L. Patton, Jr., Trustee, Southern
Real Estate and Financial Co., The Mall, Inc. and Union National Bank of Little
Rock, of record as Instrument Number 90-62294, records of Pulaski County,
Arkansas.

 

iiOperation and Easement Agreement dated (no date shown), executed by and
between TARGET CORPORATION and SPC PARK AVENUE LIMITED PARTNERSHIP, filed for
record September 8, 2009 as Instrument Number 2009061439; First Amendment to
Operation and Easement Agreement dated April 25, 2011, filed for record October
11, 2011 as Instrument Number 2011060113; Second Amendment to Operation and
Easement Agreement dated as of February 13, 2012, filed for record February 23,
2012 as Instrument Number 2012010431, records of Pulaski County, Arkansas.

 

iii.Master Operating Agreement for Common Area and Parking Garage dated November
23, 2011, executed by and between SPC PARK AVENUE LIMITED PARTNERSHIP, a
Delaware limited partnership, and PARK AVENUE APARTMENTS, LLC, a Texas limited
liability company, filed for record December 21, 2011 as Instrument Number
2011075207; First Amendment to Master Operating Agreement for Common Area and
Parking Garage dated January 18, 2012, filed for record January 25, 2012 as
Instrument Number 2012004672; Second Amendment to Master Operating Agreement for
Common Area and Parking Garage dated January 4, 2013, filed for record January
9, 2013 as Instrument Number 2013002409, records of Pulaski County, Arkansas.

 

iv.Master Deed to SPC Park Avenue Horizontal Property Regime recorded as
Instrument Number 2012084362, records of Pulaski County, Arkansas.

 

 

 

Property Addresses:

 

410 South University Avenue, Little Rock, Arkansas 72205

416 South University Avenue, Little Rock, Arkansas 72205

400 South University Avenue, Little Rock, Arkansas 72205

310 South University Avenue, Little Rock, Arkansas 72205

300 South University Avenue, Little Rock, Arkansas 72205

314 South University Avenue, Little Rock, Arkansas 72205

 

All of which are commonly known as The Park Avenue Shopping Center.

 

 

A-4

